Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1826   Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 IN RE CENTRAL PROCESSING
                                                       2:19-13427
 SERVICES, L.L.C.

 THE UNITED STATES OF
 AMERICA,                                    HON. TERRENCE G. BERG

 Appellant,
                                             ORDER AFFIRMING THE
    v.
                                             BANKRUPTCY COURT’S
 CENTRAL PROCESSING                                 ORDER
 SERVICES, L.L.C,
 Appellee.

       In this Chapter 11 bankruptcy case, the United States of America,

 on behalf of the Internal Revenue Service (“IRS”), a creditor in the case,

 requested dismissal. The bankruptcy court granted that request. After

 the case was dismissed, the United States filed a motion to disgorge fees

 paid to professionals hired by the Debtor to aid it throughout the

 bankruptcy process. The bankruptcy court denied the motion and the

 United States appealed.

       This order pertains to the first of two appeals from the bankruptcy

 court case. For the reasons set forth below, the bankruptcy court’s order

 will be affirmed.



                                      1
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1827   Page 2 of 23




                              BACKGROUND

       The following facts are taken from the bankruptcy judge’s opinion

 and are not in dispute. Op., Adv. P. No. 19-43217, ECF No. 153. Central

 Processing Services, LLC (“CPS”) is the debtor in this Chapter 11 case.

 CPS is in the business of providing printing, mailing, and lockbox

 services in the fundraising and medical industries. Its customers are

 primarily charitable organizations. The owners of CPS are Richard T.

 Cole (“Cole”) and Robert W. Burland (“Burland”). Id. at PageID.2.

       Cole and Burland also own other businesses. One of them,

 Associated Community Services, Inc. (“ACS”), is in the business of
 soliciting donations for charitable organizations by direct mail and

 telephone. ACS previously filed its own Chapter 11 case on March 13,

 2014, case number 14-44095 (“ACS Case”). The largest creditor in the
 ACS Case was the Internal Revenue Service (“IRS”). Early in the ACS

 Case, the IRS filed a proof of claim for more than $15 million of unpaid

 withholding and other employment related taxes. ACS objected to the

 proof of claim. After extensive litigation, ACS and the IRS agreed to an

 order that allowed the IRS a claim of just under $12 million. As part of

 the settlement, CPS agreed to guarantee part of ACS’s debt to the IRS.
 Id. at PageID.2.

       On March 6, 2019, CPS filed this Chapter 11 case. The IRS is by far

 the largest creditor in the case. CPS’s schedules list the IRS as holding a
 claim of more than $9 million, based on the guaranty. The IRS filed an

                                      2
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1828   Page 3 of 23




 amended proof of claim in the CPS case on June 25, 2019 in the amount

 of $6,896,267.83. Much like the ACS Case, the predominant issue in the

 CPS case was the treatment of the IRS’s claim. Id. at PageID.2-3.

       On June 28, 2019, CPS filed an objection to the IRS’s proof of claim.

 The IRS filed a response, and the bankruptcy court heard the objection

 on August 16, 2019. On September 5, 2019, the bankruptcy court issued

 an opinion holding that the IRS’s allowed claim was entitled to priority

 under section 507(a)(8) of the Bankruptcy Code. That meant that, under

 section 1129(a)(9)(C) of the Bankruptcy Code, the IRS would have to

 receive the total value of its allowed claim on the effective date of any
 confirmed plan of reorganization. Id. at PageID.3.

       While CPS and the IRS litigated over the allowance and priority of

 the IRS’s proof of claim, the IRS was also active in seeking other relief in
 this case. On August 1, 2019, the IRS filed a motion to dismiss this

 Chapter 11 case. Mot. to Dismiss, Adv. P. No. 19-43217, ECF No. 78

 (“Dismissal Motion”). The IRS argued in the Dismissal Motion that there

 was cause for dismissal under section 1112(b)(1) of the Bankruptcy Code

 for two reasons. First, cause existed under section 1112(b)(4)(A) because

 of a substantial, continuing loss to the CPS estate and the absence of any
 reasonable likelihood of rehabilitation. Second, cause existed under

 section 1112(b)(4)(I) because CPS failed to timely pay post-petition taxes

 to the IRS. Op., Adv. P. No. 19-43217, ECF No. 153, PageID.3.



                                      3
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1829   Page 4 of 23




       In support of both arguments, the IRS relied on CPS’s own

 information that it provided in the monthly operating reports filed with

 the bankruptcy court. Citing CPS’s monthly operating reports for the

 months of March through June 2019, the IRS noted that CPS experienced

 a cumulative loss during that period of $648,684.00. Citing those same

 operating reports, the IRS next noted that during this period CPS also

 failed to pay the IRS $121,375.00 of post-petition withheld income taxes,

 and $42,063.00 of post-petition withheld FICA taxes. Id. at PageID.3-4.

       Although section 1112(b)(1) authorizes the bankruptcy court to

 dismiss a Chapter 11 case or convert it to Chapter 7, whichever is in the
 best interest of creditors, the IRS did not seek conversion, and expressly

 stated in the dismissal motion that “the United States seeks dismissal,

 not conversion, of the case.” Mot. to Dismiss, Adv. P. No. 19-43217, ECF
 No. 78, PageID.6. Consistent with that request, the proposed order

 attached to the dismissal motion provided only for dismissal, not

 conversion, of CPS’s case. CPS filed an objection to the dismissal motion,

 but the only creditors who filed responses all supported it. On August 22,

 2019, the Federal Trade Commission (“FTC”), and the states of Idaho,

 Kansas, Maryland, and Michigan all filed concurrences to the dismissal
 motion. Id. at PageID.4.

       The Court scheduled a hearing on the dismissal motion for

 September 6, 2019. The day before the hearing on the dismissal motion,
 CPS filed a “modification” to its objection, which stated that CPS

                                      4
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1830   Page 5 of 23




 consented to dismissal, so long as the order dismissing the case contained

 certain provisions regarding professional fee applications, payment of

 United States Trustee (“UST”) fees and closing of the case. Id. at

 PageID.4-5.

       At the hearing the following day, CPS confirmed on the record its

 consent to dismissal. The FTC and the states of Idaho, Kansas,

 Maryland, and Michigan all stated on the record at the hearing that they

 also consented to dismissal. In addition, CPS’s landlord, HJH Southfield,

 2 LLC, although not having filed a response to the Dismissal Motion,

 stated on the record that it too consented to dismissal, as did the UST.
 The IRS noted at the hearing that there were no longer any pending

 objections to the dismissal motion, and that the only issues remaining

 were “the terms of the dismissal.” Id. at PageID.5.
       The IRS had attached the form of a proposed order to the dismissal

 motion that succinctly stated only that the dismissal motion is “granted”

 and that the “bankruptcy case is dismissed for cause, pursuant to 11

 U.S.C. § 1112(b)(1).” Despite having submitted such a proposed order, the

 IRS changed course and indicated at the hearing that it wished to submit

 a revised proposed dismissal order. The IRS then handed the bankruptcy
 judge a paper copy of a revised, much longer proposed order with the

 following new provisions: an injunction barring CPS from filing a

 bankruptcy case for 180 days; a directive that CPS file all past-due state
 and federal tax returns within 30 days; an injunction barring any

                                      5
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1831   Page 6 of 23




 payments to CPS’s professionals, principals and related companies until

 all post-petition state and federal taxes were paid in full; a directive that

 CPS file a schedule of all post-petition disbursements made by CPS to its

 professionals, principals and related companies within 30 days; and a

 provision for the bankruptcy court to retain jurisdiction “to hear any

 motions for disgorgement of any disbursements and payments necessary

 to unwind the bankruptcy, and over any fee applications and objections

 thereto.” The IRS explained that it had not yet circulated a copy of the

 revised proposed order to CPS, the UST or any other parties, but had

 copies available to distribute to them at the hearing. Id. at PageID.5-6.
       CPS, the UST, and all creditors in attendance at the hearing

 requested that they be given an opportunity to review and approve the

 form of any revised proposed dismissal order before submission to the
 bankruptcy court for entry. The court granted the dismissal motion,

 finding that the IRS had established cause for dismissal under section

 1112(b), and finding that the IRS, CPS, the UST and all creditors in

 attendance at the hearing agreed that the case should be dismissed. Id.

 at PageID.6.

       However, the bankruptcy judge explained that he would not try to
 settle the form of the proposed order on the record at the hearing because

 CPS, the UST and the creditors at the hearing had not yet seen the draft

 of the IRS’s revised proposed order, with its new provisions. In addition,
 CPS and the UST both stated that they too had additional terms that

                                      6
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1832   Page 7 of 23




 they wished to include in the order. The judge therefore instructed the

 IRS, as the prevailing party, to prepare and circulate to CPS, the UST

 and the creditors who attended the hearing a draft of a proposed order

 and seek their approval as to its form. The judge further instructed the

 IRS that if it was unable to promptly obtain approval by all parties to the

 form of a dismissal order, then the IRS should use the procedure set forth

 in the Local Bankruptcy Rules for the presentment of a proposed order.

 Id. at PageID.6-7.

       The bankruptcy judge was willing to permit the parties some time

 following the hearing to agree on the form of an order to memorialize the
 bankruptcy court’s ruling dismissing this Chapter 11 case. However, two

 weeks went by after the hearing without a proposed order being

 submitted to the court. Id. at PageID.7. Hearing nothing further from the
 parties, on September 23, 2019, the bankruptcy court entered an order

 dismissing the case to avoid further delay. Order on Mot. to Dismiss, Adv.

 P. No. 19-43217, ECF No. 127.

       The dismissal order states that the dismissal motion is granted and

 that the Chapter 11 case is dismissed under section 1112(b) of the

 Bankruptcy Code. The dismissal order grants only the relief requested in
 the dismissal motion—i.e., dismissal of the Debtor’s Chapter 11 case—

 and contains none of the additional provisions that the IRS described in

 the draft of the revised proposed order that it handed to the bankruptcy
 judge at the hearing. The only difference between the dismissal order and

                                      7
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1833   Page 8 of 23




 the original proposed order that the IRS had attached to the dismissal

 motion is that the dismissal order requires any fee applications or other

 requests for relief to be filed no later than October 7, 2019. The

 bankruptcy court added that deadline to ensure that if there were any

 further filings by any party in this dismissed case, they be made as soon

 as possible so that the court could promptly close this case consistent with

 its ordinary practice. Op., Adv. P. No. 19-43217, ECF No. 153, PageID.7-

 8.

       After the case was dismissed, but within the time set by the court,

 the IRS filed a motion for an accounting, disgorgement, and other relief.
 Mot. for Disgorgement, Adv. P. No. 19-43217, ECF No. 135. On October

 18, 2019, CPS filed an objection. Obj., Adv. P. No. 19-43217, ECF No. 140.

 On October 29, 2019, the court held a hearing and took the disgorgement
 motion under advisement. Op., Adv. P. No. 19-43217, ECF No. 153,

 PageID.8.

       On November 5, 2019, the bankruptcy court issued an opinion and

 order denying the IRS’s motion. Op., Adv. P. No. 19-43217, ECF No. 153;

 J., ECF No. 154.. The court found that it had jurisdiction over the

 disgorgement motion because the acts giving rise to the motion occurred
 while CPS was a debtor. Op., Adv. P. No. 19-43217, ECF No. 153,

 PageID.13. However, the court declined to exercise its jurisdiction. It

 found that the request for an accounting was a discovery request and
 that, because there was no pending matter within the bankruptcy case,

                                      8
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1834   Page 9 of 23




 there would be no bankruptcy-law purpose to granting such discovery.

 Further, although the court agreed that all administrative expense

 claims were entitled to pro rata treatment, it declined to order such

 treatment because there had been no distribution of estate property and

 would be no distribution of estate property because the case had been

 dismissed and the property had revested. Id. at PageID.18-19. This

 appeal followed.

                        STANDARD OF REVIEW

       Bankruptcy Rule 8013 provides, in part, that “on an appeal[,] the

 district court . . . may affirm, modify, or reverse a bankruptcy judge's
 judgment, order, or decree or remand with instructions for further

 proceedings. Findings of fact, whether based on oral or documentary

 evidence, shall not be set aside unless clearly erroneous . . . .” Fed. R.
 Bankr. P. 8013.

       A district court reviews de novo the bankruptcy judge's conclusions

 of law. In re Edmonds, 263 B.R. 828, 829 (E.D. Mich. 2001); In re Vause,

 886 F.2d 794 (6th Cir.1989).

                                DISCUSSION

       A. Statutory Framework
       Before beginning the analysis, a brief discussion of the Bankruptcy

 Code is warranted. Each chapter of the Code has its own sections that

 govern proceedings under that chapter. 11 U.S.C. § 103. This is a Chapter
 11 bankruptcy case, which provides for the reorganization of the debtor’s

                                      9
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1835   Page 10 of 23




 estate upon confirmation of a plan. 11 U.S.C. § 1101 et seq. An
 unsuccessful Chapter 11 case—meaning, one where a plan for

 reorganization is never confirmed—can either be dismissed or converted

 into a Chapter 7 case. 11 U.S.C. § 1112(b)(1); see Czyzewski v. Jevic
 Holding Corp., 137 S. Ct. 973, 979 (2017). Chapter 7 is the part of the

 Code that provides for liquidation of the estate. 11 U.S.C. § 701 et seq.

       Both chapters have separate sections explaining how the
 bankruptcy estate must be distributed upon either liquidation (Chapter

 7) or reorganization (Chapter 11). In both of those distribution sections,

 Chapter 5, section 507, is incorporated by reference. See 11 U.S.C. §§ 726,
 1129. Section 507 specifies the priority order of claims which are satisfied

 from the general assets of the debtor’s estate. See Matter of Federal’s Inc.,

 553 F.2d 509 (6th Cir. 1997). Section 507 dictates that administrative
 claims—the kind of claims at issue here—are to be paid second to all

 other claims, pursuant to section 503(b). See 11 U.S.C. §§ 507(a)(2),

 503(b).
       In Chapter 7 cases, section 507 (and therefore, section 503) is

 incorporated under section 726, titled “distribution of property of the

 estate.” 11 U.S.C. § 726. Section 726 reads, in pertinent part: “[p]roperty
 of the estate shall be distributed . . . first, in payment of claims of the

 kind specified in, and in the order specified in, section 507 of this title . .

 . .” 11 U.S.C. § 726(a)-(a)(1). Thus, with certain exceptions, section 507
 governs Chapter 7 distributions.

                                       10
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1836   Page 11 of 23




       Similarly, Chapter 11 has its own provision incorporating section
 507. 11 U.S.C. § 1129. Section 1129 provides that, “with respect to a claim

 of a kind specified in section 507(a)(2) or 507(a)(3) of this title, on the

 effective date of the plan, the holder of such claim will receive on account
 of such claim cash equal to the allowed amount of such claim.” 11 U.S.C.

 § 1129(a)(9)(A). In other words, the priority structure set forth in section

 507 is triggered in Chapter 11 cases on the effective date of the plan for
 reorganization.

       However, not all Chapter 11 cases are successful. Thus, the

 Bankruptcy Code provides for dismissal under Chapter 11, section 1112.
 11 U.S.C. § 1112.

       The Bankruptcy Code does not have a section that defines

 dismissal. Black’s Law Dictionary defines “dismiss” as meaning “to send
 [ ] away; specif., to terminate (an action or claim) without further

 hearing[.]” Black’s Law Dictionary at 482 (7th ed. 1999). The Code does,

 however, specify the “effect of dismissal” in section 349. That section has
 two subparts. Section 349(a) describes the effect of dismissal of a

 bankruptcy case on a later case filed by the same debtor. Section 349(b)

 describes the effect of dismissal on various actions taken while the case
 was pending. Section 349(b)(1) reinstates certain proceedings that were

 superseded by the case, and certain transfers and liens that were

 avoided. Section 349(b)(2) vacates certain orders and judgments that
 were entered while the case was pending. Section 349(b)(3) revests the

                                      11
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1837   Page 12 of 23




 property of the estate in those entities that owned such property prior to
 the case being filed. 11 U.S.C. § 349.

       Importantly, unlike sections 726 and 1129, section 349 of the Code

 does not incorporate by reference section 507 or section 503. As the
 Supreme Court stated in Russello v. United States, “[w]here Congress

 includes particular language in one section of a statute but omits it in

 another section of the same act, it is generally presumed that Congress
 acts intentionally and purposefully in the disparate inclusion or

 exclusion.” 464 U.S. 16, 23 (1983) (internal quotations and brackets

 omitted).
       Looking at the purpose behind section 349(b) sheds light on

 Congress’ decision to exclude sections 507 and 503. The legislative notes

 following section 349(b) provide that “[t]he basic purpose of the
 subsection is to undo the bankruptcy case, as far as practicable, and to

 restore all property rights to the position in which they were found at the

 commencement of the case . . . . Where there is a question over the scope
 of this subsection, the court will make appropriate orders to protect the

 rights acquired in reliance on the bankruptcy case.” In re Genovese, 91

 B.R. 831, 834 (Bankr. E.D. Tenn., 1998) (quoting H.R. Rep. No. 95-595,
 95th Cong. 1st Sess. 338 (1977); S. Rep. No. 95-989, 95th Cong. 2d Sess.

 48- 49 (1978)). Given this background, it makes sense that sections 503

 and 507 are not incorporated in section 349; if the purpose of section 349
 is to restore the debtor and all others to their pre-petition status, that

                                      12
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20    PageID.1838   Page 13 of 23




 goal would be difficult to achieve while simultaneously paying out the
 creditors’ claims in order of priority as directed by section 507.

       The    Code    also   provides    a   separate    provision    regarding

 professionals’ fees in 11 U.S.C. § 330. See In re 5900 Assocs., Inc., 468
 F.3d 326, 328 (6th Cir. 2006). Section 330(a)(1)(A) provides that the court

 may award “reasonable compensation for actual, necessary services

 rendered by . . . [a] professional person, or attorney and by any
 paraprofessional person employed by any such person . . . .” In

 determining     reasonable     compensation,     section     330(a)(3)     lists

 nonexclusive factors for the bankruptcy court to consider: (A) the time
 spent on such services; (B) the rates charged for such services; (C)

 whether the services were necessary to the administration of, or

 beneficial at the time at which the service was rendered toward the
 completion of, a case under this title; (D) whether the services were

 performed within a reasonable amount of time commensurate with the

 complexity, importance, and nature of the problem, issue, or task
 addressed; (E) with respect to a professional person, whether the person

 is board certified or otherwise has demonstrated skill and experience in

 the bankruptcy field; and (F) whether the compensation is reasonable
 based on the customary compensation charged by comparably skilled

 practitioners in cases other than cases under this title. Section

 330(a)(4)(A)(ii) provides that the bankruptcy court shall not allow



                                        13
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1839   Page 14 of 23




 compensation for services that were not reasonably likely to benefit the
 estate or necessary to the administration of the case. 11 U.S.C. § 330(a).

    B. Chapter 11 Dismissal

       Turning to the merits of this case, the central issue is whether the
 bankruptcy court erred by declining to exercise jurisdiction to disgorge

 fees rendered to Debtor’s professionals after dismissing this Chapter 11

 case. The IRS argues that declining to disgorge the fees was error. It says
 the bankruptcy court was obligated to disgorge the professionals’ fees to

 ensure that the IRS’s administrative claims for taxes owed were paid pro

 rata with the Debtor’s professionals’ fees. In support, the IRS says that
 the claims of the professionals and the post-petition employment taxes

 owed to the IRS are entitled to the same priority under section 507(a)(2)

 inasmuch as both classified as administrative claims under section
 503(b). As there is nothing that would abrogate that priority order, all

 the administrative claims should have been paid pro rata.

       The IRS is correct that equitable distribution of a debtor's assets is
 a core goal of the Bankruptcy Code. See Begier v. I.R.S., 496 U.S. 53, 54

 (1990) (“Equality of distribution among creditors is a central policy of the

 Bankruptcy Code.”). The Code is designed to eliminate all special
 individual priorities and preferences so that creditors may share in the

 bankrupt estate equally, within their class. In re Pusey & Jones Corp.,

 192 F. Supp. 233, 235 (D. Del.), aff’d, 295 F.2d 479 (3d Cir. 1961). The
 debtor in a Chapter 11 case is generally required to pay the allowed

                                      14
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1840   Page 15 of 23




 amount of such claims in full on the effective date of the plan for
 reorganization. 11 U.S.C. §§ 507(a)(2), 1129(a)(9)(A). However, as

 explained fully below, the goal and requirement of pro rata distribution

 has no applicability to a dismissed Chapter 11 case where the estate’s
 assets are never distributed.

       Dismissal is but one of the ways a Chapter 11 case may come to an

 end. The Supreme Court recently addressed the various ways a Chapter
 11 case may conclude in Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973

 (2017). The first is a bankruptcy-court-confirmed plan. Such a plan may

 keep the business operating but, at the same time, help creditors by
 providing for payments, perhaps over time. See 11 U.S.C. §§ 1123, 1129,

 1141. The second possible outcome is conversion of the case to a Chapter

 7 proceeding for liquidation of the business and a distribution of its
 remaining assets. See 11 U.S.C. §§ 1112(a)-(b), 726. A Chapter 7

 conversion in effect confesses to an inability to find a workable plan for

 the Chapter 11 case. The third possible outcome is dismissal. See 11
 U.S.C. § 1112(b). A dismissal typically “revests the property of the estate

 in the entity in which such property was vested immediately before the

 commencement of the case”—in other words, it aims to return to the
 financial status quo that existed before the bankruptcy petition was filed.

 See 11 U.S.C. § 349(b)(3); 137 S. Ct at 979 (internal quotations omitted).

       Jevic recognized a particular form of the dismissal option. Where
 conditions may have changed in ways that make a perfect restoration of

                                      15
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1841   Page 16 of 23




 the status quo difficult or impossible, the Code permits the bankruptcy
 court, “for cause,” to alter a Chapter 11 dismissal’s ordinary restorative

 consequences. Id. at 976. A dismissal that does so (or which has other

 special conditions attached) is often referred to as a “structured
 dismissal,” defined by the American Bankruptcy Institute as a “hybrid

 dismissal and confirmation order . . . that . . . typically dismisses the case

 while, among other things, approving certain distributions to creditors,
 granting certain third-party releases, enjoining certain conduct by

 creditors, and not necessarily vacating orders or unwinding transactions

 undertaken during the case.” Id. at 979 (internal citations omitted). As
 Jevic explains, a structured dismissal is not simply a routine dismissal

 with a few routine extra provisions. Rather, a structured dismissal is a

 dismissal of a Chapter 11 case that alters a dismissal’s ordinary
 consequences of restoration of the prepetition financial status quo, or

 which has other special conditions attached. Id. at 979.

       In Jevic, the bankruptcy court was dealing with a structured
 dismissal. The lower court had approved a structured dismissal order

 that provided for distributions to creditors which did not follow the Code’s

 list of priorities set forth in section 507. The Supreme Court ruled that
 even structured dismissals may not circumvent the Code’s priority

 hierarchy when one interested party objects. Id. at 983.

       Here, the order that is on appeal is a routine—not a structured—
 dismissal. The order of dismissal contained no list of special conditions.

                                      16
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1842   Page 17 of 23




 Adv. P., ECF No. 127. Although the IRS proposed attaching such a list to
 the dismissal order, which if approved would likely have rendered the

 order a structured dismissal, the IRS’s proposed order was never entered

 because it was not timely submitted to the court. Instead, the bankruptcy
 court entered its own order containing none of the IRS’s proposed

 conditions.

       The bankruptcy court did include a sentence in the dismissal order
 saying that the parties may file any fee applications or other requests for

 relief no later than October 7, 2019. Id. This is perfectly permissible and

 hardly a special condition that would render this a structured dismissal.
 See Javens v. City of Hazel Park (In re Javens), 107 F.3d 359, 364 n.2 (6th

 Cir. 1997) (“[D]ismissal of an underlying bankruptcy case does not

 automatically strip a federal court of residual jurisdiction to dispose of
 matters after the underlying bankruptcy case has been dismissed[.]”). As

 a general rule, the dismissal of a bankruptcy case should result in the

 dismissal of “related proceedings” because the court’s jurisdiction of the
 latter depends, in the first instance, upon the nexus between the

 underlying bankruptcy case and the related proceedings. Dery v.

 Cumberland Casualty & Surety Co. (In re 5900 Associates, Inc.), 468 F.3d
 326, 330 (6th Cir. 2006). However, the Sixth Circuit expressly found in

 In re 5900 that approval of professional fees is not a “related proceeding,”

 but instead “is part of the original proceeding” and dismissal “cannot
 abrogate the bankruptcy court’s statutorily imposed duty [to] review” fee

                                      17
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1843   Page 18 of 23




 applications. Id. (citations omitted). A bankruptcy court has discretion to
 consider such matters, and the exercise of such jurisdiction is left to the

 sound discretion of the trial court. In re Javens, 107 F.3d at 364 n.2.

       Despite the distinction between Jevic and this case, the IRS argues
 that the bankruptcy court’s holding ran contrary to Jevic. The IRS argues

 that bankruptcy courts are prohibited from ordering final distributions

 that violate the priorities set forth in the Bankruptcy Code when
 dismissing Chapter 11 cases. According to the IRS, there is no reason to

 believe this ruling is limited to structured dismissals, and that therefore

 a bankruptcy court cannot circumvent the priority structure of the Code
 by refusing to rule.

       However, in this case the court did not aim to distribute the estate

 in any order of priority. Accordingly, it could not have “circumvented the
 priority structure” set forth in the section 507 of the Code. The court

 simply dismissed the case and retained jurisdiction to review fee

 applications or other final matters. The only motion the bankruptcy court
 decided to retain jurisdiction over was the final fee applications

 submitted by the Debtor’s professionals. The final fee applications had no

 impact on the IRS’s right to any of its own claims paid out pro rata. See
 In re Westgate Nursing Homes, Inc., 518 B.R. 250, 257 (Bankr. W.D.N.Y.

 2014) (“Retaining jurisdiction [does] not recreate the bankruptcy estate;

 rather, it prevent[s] the immediate revesting of the estate, pursuant to



                                      18
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1844   Page 19 of 23




 11 U.S.C. § 349(b)(3), for purposes of hearing [the] final fee application.”)
 (internal citations omitted).

       Indeed, the bankruptcy court had a statutory basis entirely

 separate from section 507 on which to distribute the Debtor’s
 professionals’ fees. Payment of professionals’ fees is governed by 11

 U.S.C. § 330, which states that a professional can be paid on a fairly

 timely basis, and reasonably expect to be able to retain those fees as long
 as he or she has not acted in the manner proscribed by section 330. It is

 significant that there is no reference in this provision to sections 507, 503,

 1112, or 726, indicating that the court’s ability to review fee petitions is
 independent of the authority under which it resolves the case. See In re

 Unitcast, Inc., 214 B.R. 992, 1002 (Bankr. N.D. Ohio 1997), aff'd, 219 B.R.

 741 (B.A.P. 6th Cir. 1998).
       If the IRS wanted a pro rata distribution from the estate, the

 method to achieve that would have been for the United States to convert

 the case to a Chapter 7 instead of dismissing it. A Chapter 7 case
 explicitly provides for liquidation of the estate upon conversion, as is

 explained fully below.

    C. Chapter 7 Liquidation
       As the bankruptcy court pointed out, the IRS would have been

 entitled to disgorgement in order to receive its fair share of the estate had

 it converted the case to a Chapter 7 instead of dismissing it. On appeal,
 the IRS says that the suggestion that the rule requiring disgorgement is

                                      19
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1845   Page 20 of 23




 limited to Chapter 7 cases is illogical. By failing to require disgorgement,
 the IRS argues, the court created a “superpriority” above the hierarchy

 in section 507 for professionals paid pursuant to the fee application. The

 IRS argues the Sixth Circuit warned against this “superpriority” in
 Specker Motor Sales Co. v. Eisen, 393 F.3d 659 (6th Cir., 2004). While

 Specker pertained to a Chapter 11 case which had been converted to a

 Chapter 7, the IRS argues that there is no more statutory basis for a
 superpriority in Chapter 11 than there is in Chapter 7.

       What the IRS fails to acknowledge, however, is that the bankruptcy

 court did not create a superpriority by paying the professionals their fees
 upon the dismissal of the case. As discussed above, section 507(a), which

 establishes the priority scheme for estate distribution, is explicitly

 incorporated into various other sections of the bankruptcy code. In
 Chapter 7, that section is 726; in Chapter 11, that section is 1129. Here,

 the bankruptcy court is dealing with neither of those. Rather, the

 statutory authority for the dismissal is section 1112, which does not
 incorporate section 507. Nor does section 349 (effect of dismissal) or

 section 330 (professionals’ fees). Accordingly, the priority scheme in

 section 507 is not triggered in this case. Although Jevic held that
 distribution upon a structured dismissal cannot violate section 507, this

 Court is not dealing with a structured dismissal that seeks to pay out

 certain creditors.



                                      20
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1846   Page 21 of 23




       The cases cited by the IRS do not persuade the court otherwise.
 None of the cited cases are dismissed Chapter 11 cases. See In re Barron,

 73 B.R. 812, 813–14 (Bankr. S.D. Cal. 1987) (all administrative expenses

 incurred under 11 U.S.C. § 503(b) were entitled to equal treatment
 during ongoing Chapter 11 case); In re Kaiser Steel Corp., 74 B.R. 885,

 891 (Bankr. D. Colo. 1987) (where a case is in the early stages, interim

 payments may be allowed to professionals); In re World Waste Servs.,
 Inc., 345 B.R. 810, 811 (Bankr. E.D. Mich. 2006) (court ordered

 disgorgement during an ongoing Chapter 11 case where some

 administrative expenses were paid before Debtor became insolvent).
    As the bankruptcy judge succinctly put it:


        “the Disgorgement Motion’s request for disgorgement is
        based on the IRS’s contention that all administrative expense
        claims are entitled to a pro rata share of any distribution of
        estate property. True enough. But there has been no
        distribution of estate property, and there will be no
        distribution of estate property in this dismissed case. The
        cases cited by the IRS in the Disgorgement Motion in support
        of disgorgement are inapplicable because they involve
        pending, not dismissed bankruptcy cases[.]”


 Op., Adv. P. No. 19-43217, ECF No. 153, PageID.16.

       Moreover, it is ultimately the Debtor’s responsibility, not the

 Debtor’s professionals, to pay the post-petition taxes. See Op., Adv. P. No.

 19-43217, ECF No. 171, PageID.20. The IRS’s remedy for Debtor’s failure

 to pay taxes does not lie with the professionals’ fees. As the bankruptcy

                                      21
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1847   Page 22 of 23




 court stated, although it “in no way condones the Debtor’s failure to pay
 its post-petition taxes and its disregard of its debtor in possession duties

 . . . the remedy for the Debtor’s conduct is not to disallow all of the fees

 for its professionals if the fees are otherwise compensable, but instead to
 pursue appropriate remedies against the parties who are responsible for

 the Debtor’s non-payment of taxes.” Id. at PageID.22. This Court agrees.

 Accordingly, the IRS is without a remedy under the Bankruptcy Code to
 collect its administrative claims.

    D. Waiver

       Finally, the IRS argues it was error for the bankruptcy court to
 consider the motion for disgorgement waived because the IRS did not

 make the motion before dismissal, “to the extent the Bankruptcy Court’s

 opinion is read to suggest” as much. Appellant’s Br., ECF No. 11,
 PageID.831.

       This Court does not read the bankruptcy judge’s opinion to say that

 the IRS “waived” its right to ask for disgorgement. Indeed, the
 bankruptcy judge fully addressed the IRS’s motion on the merits, finding

 it had discretion to exercise its jurisdiction. See Op., Adv. P. No. 19-

 43217, ECF No. 153, PageID.15-16. The court concluded, however, that
 it would decline to exercise jurisdiction over the motion because it did not

 provide for any legitimate post-dismissal relief. Id. In other words, the

 IRS did not waive its ability to seek disgorgement, but rather,



                                      22
Case 2:19-cv-13427-TGB-EAS ECF No. 18 filed 09/18/20   PageID.1848   Page 23 of 23




 disgorgement is not a remedy that is consistent with a dismissed Chapter
 11 case.

                               CONCLUSION

       For the reasons stated above, the bankruptcy court’s Order is
 AFFIRMED.

       SO ORDERED.


 Dated: September 18, 2020           s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     UNITED STATES DISTRICT JUDGE




                                      23
